Citation Nr: 1446577	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness.

2.  Entitlement to an initial compensable evaluation for headaches associated with non-Hodgkin's lymphoma, in remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to January 2006.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  During the course of the appeal, the Veteran relocated to Georgia in October 2009. Thereafter, the file was transferred to the RO in Atlanta, Georgia.

The issue of entitlement to an initial compensable evaluation for headaches associated with non-Hodgkin's lymphoma, in remission, is remanded. 


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion, was manifested by dizziness and occasional staggering.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.87, 4.117, Diagnostic Codes 7715-6204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The Veteran's claim of entitlement to initial increased evaluation for non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records, private treatment records, and VA outpatient and inpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination in September 2011 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, during the appeal period.  Id.  

The Veteran's claim was previously before the Board in August 2011 and remanded for additional evidentiary development, to include obtaining any outstanding VA treatment records as well as affording the Veteran a VA examination.  As additional VA treatment records were associated with the record in 2012 and a September 2011 VA examination was obtained, the Board finds substantial compliance with the August 2011 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in January 2006, the Veteran submitted claims of entitlement to service connection for non-Hodgkin's lymphoma and blood clots caused by lymphoma.

In a June 2006 rating decision, the RO granted service connection for non-Hodgkin's lymphoma, in remission, with residuals of dizziness and hypersensitivity of the skin, assigning an initial 10 percent rating, effective January 31, 2006, under Diagnostic Codes 7715-6204.  The RO also granted entitlement to service connection for blood clots, assigning an initial noncompensable rating, also effective January 31, 2006, under Diagnostic Code 7112.  38 C.F.R. § 4.104, Diagnostic Code 7112 (2013).  The Veteran disagreed with the ratings awarded and perfected the current appeal.

In a May 2010 rating decision, the RO recharacterized and consolidated the Veteran's service-connected disabilities as non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, blood clots previously evaluated under the provisions of Diagnostic Code 7112.  Id.  His disability rating was increased to 30 percent, effective January 31, 2006, under Diagnostic Codes 7715-6204.  The hyphenated diagnostic code indicates that non-Hodgkin's lymphoma, under Diagnostic Code 7715, is the service-connected disorder, and a peripheral vestibular disorder, under Diagnostic Code 6204, is a residual condition.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 7715 indicates that if there has been no local recurrence or metastasis of non-Hodgkin's lymphoma, the disability is to be rated on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.  Peripheral vestibular disorders are evaluated under Diagnostic Code 6204.  A maximum 30 percent evaluation is assigned for dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.

The Veteran has contended that his disability is far worse than as represented by VA, as he experiences dizziness, skin sensitivity with venous occlusion, and periods of staggering, warranting a rating in excess of 30 percent, even if it must be accomplished under other diagnostic codes or under extraschedular consideration.  He has asserted that this condition is severe all of the time, reporting that he is unable to bend over to tie his shoes without almost passing out.  

Private treatment records dated in July 2004 detailed that the Veteran had some neck swelling and was found to have a large anterior mediastinal mass.  He was treated for malignant melanoma stage I-A large cell B-cell lymphoma of the anterior mediastinum, completing courses of chemotherapy and radiotherapy in 2004 and 2005.  He was noted to have venous occlusion in May 2005 and to complain of orthostatis in July 2005.  A June 2005 private venogram report noted findings most compatible with chronic central venous occlusion involving the right brachiocephalic vein.  In August 2005, the Veteran's tumor status was listed as no evidence of disease.  An April 2006 treatment record showed complaints of pain, fullness, and discomfort daily when turning head to right or bending neck downward.  The Veteran reported that he was otherwise without complaints and was doing fine.

In a May 2006 VA examination report, the Veteran indicated that his non-Hodgkin's lymphoma was in remission, but that he continued to experience chest pain, headaches, blood clots, skin hypersensitivity, weakness, fatigue, and tingling in his feet.  He reported that he was unable to bend his neck to his chest, which caused dizziness and the potential to "pass out".  On physical examination, the Veteran exhibited sensory loss in the form of decreased vibration of the hands and feet, bilaterally, in glove stocking distribution.  The Veteran was noted to work part time as a clerk ordering vehicle parts for 20 hours per week.  The examiner diagnosed non-Hodgkin's lymphoma, in remission.  Residuals of that disability were noted to be skin sensitivity, blood clot causing pressure in chest and neck, and dizziness with bending neck.  The examiner then indicated that the disability would have significant effects on the Veteran's usual occupation with decreased mobility, weakness, or fatigue.  The examiner also diagnosed distal, symmetrical peripheral neuropathy, as well as residuals of radiation treatment on the front and back of the chest, with moderate discomfort at all times. 

In an April 2008 VA treatment record, the Veteran indicated that he wanted a higher disability rating for the clogged vein in his neck, as it caused dizziness when bending his neck and caused him to be unable to exercise.  In August 2009, the Veteran's neuropathy, neck pain, and dizziness were noted to be stable. 

In an April 2010 VA examination report, the Veteran complained of dizziness with body position changes and rapid head movement.  On physical examination, the Veteran's auricles, ears, tympanic membranes, and mastoids were noted to be within normal limits with no ear disease, suppuration, disturbance of balance, staggering, or cerebellar gait.  An April 2010 audiogram revealed hearing thresholds within normal limits.  Speech recognition testing was 100 percent, bilaterally.  The examiner diagnosed dizziness with difficulty in rapid movements, bending over, and an inability to run. 

Additional VA treatment records dated in 2011 and 2012 reflected active problems including non-Hodgkin's lymphoma in remission, labyrinthitis, and unspecified idiopathic peripheral neuropathy.  Records revealed that the Veteran was involved in a motor vehicle accident in November 2011 and experienced neck and upper back pain.  Neurological findings during this time period showed normal sensation and strength in bilateral upper extremities; full motor strength, globally; intact sensory to light touch, monofilament, temp, position and vibration, globally; and reflexes of 2+ at biceps, patellar, and ankle, bilaterally.

In a September 2011 VA examination report, the Veteran complained of dizziness when bending his neck forward; peripheral neuropathy, with numbness of the hands and feet; weakness; and easy fatigability.  On physical examination, the Veteran exhibited normal deep tendon reflexes, as well as normal sensation to pinprick, light touch, temperature, vibration, and position sense.  It was indicated that the Veteran failed to report for a scheduled electromyography (EMG) study.  After reviewing the record and examining the Veteran, the examiner diagnosed non-Hodgkin's lymphoma, in remission; occlusion of the right brachiocephalic and right subclavian vein; and complaints of peripheral neuropathy, with no pathology found on examination and no diagnosis.  The examiner further opined that the claimed peripheral neuropathy was "less likely than not (less than 50 percent probability)" incurred in or caused by an in-service injury and that no peripheral neuropathy diagnosis could be made. 

Considering the evidence in light of the criteria noted above, the Board finds that at no point during the appeal period did the Veteran's service-connected non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, meet the criteria for the assignment of an initial rating in excess of 30 percent.

As an initial matter, the Veteran's lymphoma remains in remission.  He is also already in receipt of a maximum 30 percent rating for peripheral vestibular disorders under 38 C.F.R. § 4.87, Diagnostic Code 6204 (2013).  The Board is cognizant that while the Veteran has complained of peripheral neuropathy and the May 2006 VA examiner diagnosed peripheral neuropathy without any electrodiagnostic findings, other VA treatment providers characterized the Veteran's peripheral neuropathy as idiopathic.  In addition, the September 2011 VA examiner definitively opined, after examining the Veteran and reviewing the record, that a diagnosis of peripheral neuropathy as a residual of non-Hodgkin's lymphoma could not be made.  There are also no other potentially applicable rating criteria, no compensable skin manifestations shown in the record, and no other reported residuals related to the Veteran's service-connected non-Hodgkin's lymphoma, other than headaches discussed in the remand below.

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an initial evaluation in excess of 30 percent for the Veteran's service-connected non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, during the entire appeal period.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lymphatic disability residuals, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disability varied to such an extent that a rating greater or less than 30 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's statements are competent evidence to report his increased non-Hodgkin's lymphoma residuals because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating lymphatic disability residuals.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, is evaluated pursuant to 38 C.F.R. §§ 4.87, 4.117, Diagnostic Codes 6204 and 7715, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  During the appeal period, the medical evidence of record shows that the Veteran's non-Hodgkin's lymphoma, in remission, was manifested by skin hypersensitivity and venous occlusion, causing dizziness and staggering.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned initial 30 percent disability rating.  Higher ratings are provided for by the regulations for certain residuals of non-Hodgkin's lymphoma, but the medical evidence for the appeal period demonstrates that those manifestations are not present.  The criteria for the assigned initial 30 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the scheduler evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.87, 4.117, Diagnostic Codes 6204, 7715; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has further considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In a November 2007 rating decision, the RO denied entitlement to TDIU.  The Veteran did not perfect a timely appeal for that matter.  In addition, evidence of record clearly showed that the Veteran was employed since 2009 and has not made additional assertions of an inability to be gainfully employed due to his service-connected disabilities.


ORDER

An initial evaluation in excess of 30 percent for non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness, is denied.


REMAND

Further development on the matter of entitlement to an initial compensable evaluation for headaches associated with non-Hodgkin's lymphoma is warranted.

A review of the record revealed that the Veteran has complained of headaches, secondary to his service-connected lymphoma during the appeal period.  In a February 2010 VA examination request report, it was noted that the Veteran was to be evaluated for his headaches and to determine if they were due to his venous occlusion.  In VA treatment notes dated in 2008 and 2009, as well as an April 2010 VA examination report, the Veteran complained of headaches when flexing his neck.

Additional VA treatment records dated from 2010 to 2012 did not note specific treatment for headaches.  However, in a September 2011 VA examination report, the Veteran again was noted to complain of headaches.  The examiner indicated that the Veteran reported headaches twice a day for a duration of one hour with a pain level of 3/10 or 4/10 without flares, neurological side effects, aura, or incapacitation.  The Veteran commented that he had 720 headaches in the last year.  After reviewing the record and examining the Veteran, the examiner diagnosed headaches secondary to venous occlusion caused by non-Hodgkin's lymphoma.

In a July 2012 rating decision, entitlement to service connection for headaches associated with non-Hodgkin's lymphoma was granted, and an initial noncompensable evaluation was assigned, effective January 31, 2006, under Diagnostic Codes 7715-8100.  38 C.F.R. §§ 4.117, 4.124a, Diagnostic Codes 7715, 8100 (2013).  The hyphenated diagnostic code indicates that non-Hodgkin's lymphoma, under Diagnostic Code 7715, is the service-connected disorder, and migraine headaches, under Diagnostic Code 8100, is the residual condition.  38 C.F.R. § 4.27.  The RO indicated that the decision represented a partial grant of the benefits sought on appeal for the issue.  The Veteran was informed that his claim was still considered to be in appellate status, as he was not awarded the maximum benefit provided by the Rating Schedule, and that further processing would continue unless he advised the RO that he was now satisfied with that decision.

In July 2012, the RO also issued a supplemental statement of the case that involved only the matter of entitlement to an initial evaluation in excess of 30 percent for non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness.  The RO failed to discuss the matter of entitlement to an initial compensable evaluation for headaches associated with non-Hodgkin's lymphoma.  While the Board is cognizant that the Veteran did not file a specific notice of disagreement concerning the assigned initial noncompensable evaluation for headaches associated with his service-connected non-Hodgkin's lymphoma, it notes that the most favorable interpretation of VA regulations involves treating the assigned initial noncompensable rating for headaches as part of the increased rating appeal for the Veteran's non-Hodgkin's lymphoma residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.  The same interpretation was also endorsed by the in the July 2012 rating decision.  Based on the foregoing discussion, the Board remands the matter of entitlement to an initial compensable evaluation for headaches, associated with non-Hodgkin's lymphoma, for readjudication pursuant to 38 C.F.R. § 19.31 (2013).  

Finally, the evidence reflects that the Veteran has received VA medical treatment for his service-connected disabilities from the Atlanta VA Medical Center.  However, as the evidence of record only included VA treatment records dated up to July 2012, all additional relevant records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his initial rating claim for headaches that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's pertinent VA treatment records from the Atlanta VA Medical Center dated from July 2012 to the present.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue of entitlement to an initial compensable evaluation for headaches associated with non-Hodgkin's lymphoma.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


